Citation Nr: 0115010	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




 INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1949 and from November 1950 to January 1952.  He died 
on October [redacted], 1999, and the appellant is his surviving 
spouse.  

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death, and to 
Dependents' Educational Assistance (DEA) benefits.  In her 
December 1999 notice of disagreement the appellant expressed 
her disagreement with the denial of entitlement to service 
connection for the cause of the veteran's death.  Rather than 
disagreeing with the denial of entitlement to DEA benefits, 
she raised a claim of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  

In April 2000 the RO issued a statement of the case 
addressing the claim of entitlement to service connection for 
the cause of the veteran's death.  The RO also initially 
denied the raised claim of entitlement to dependency and 
indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In her June 2000 
substantive appeal, the appellant addressed the denial of 
entitlement to service connection for the cause of the 
veteran's death, as well as the denial of entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

The Board of Veterans' Appeals (Board) construes the 
appellant's June 2000 statement as a notice of disagreement 
with the RO's initial denial of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

The claim of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is addressed in the remand 
portion of this decision.


 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.312 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1946 to 
October 1949 and from November 1950 to January 1952.  
Including enlistment and separation examinations, his service 
medical records for both periods of service establish no 
complaints or abnormal findings, aside from a healing lesion 
on the dorsal aspect of his penis, status post wart removal.  

Routine clinical evaluations, X-rays, and system reviews were 
entirely negative throughout his nearly five years of active 
service. 

Orthopedic examination in October 1952, confirmed by X-ray 
evidence, established a diagnosis of lumbosacral strain, 
chronic and traumatic, with secondary sciatic neuralgia on 
the right side.  In December 1952, the RO issued a rating 
decision granting entitlement to service connection for 
residuals of the veteran's back injury, subsequently rated as 
20 percent disabling.

In February 1977, the RO issued a rating decision increasing 
the veteran's back injury from 20 percent to 40 percent 
disabling.

In April 1989, the RO issued a rating decision that noted 
improvement in the veteran's back injury.  His medical 
improvement prompted a reduction in the evaluation of his 
back injury from 40 percent to 20 percent.  In December 1990, 
this rating decision was confirmed.       

In August 1993, the veteran filed a claim for entitlement to 
service connection for emphysema due to nicotine, i.e., 
tobacco consumption while on active duty.  

In August 1993, the Dallas, Texas VA Medical Center (VAMC) 
performed a biopsy of rectal polyp, which revealed a 
diagnosis of moderately differentiated adenocarcinoma arising 
in sessile tubulovillous adenoma.  Discharge examination the 
same month indicated that the veteran had undergone a one-
week admission for sessile polyp removal.  Other discharge 
diagnoses included controlled hypertension, resolved 
peristomal skin bleed, and history of peptic ulcer disease 
and hiatal hernia controlled on medications.  

Radiation discharge summaries dated in January and March 1994 
indicate the veteran was doing fairly well postoperatively 
and without complications.  Physical examination was normal, 
and he denied pelvic or lower back pain.   

In June 1994, the veteran filed an informal claim for 
entitlement to service connection for residuals of skin and 
colon cancer.  

VA spine examination in October 1994 disclosed normal 
curvature of the lumbar spine and well maintained vertebral 
bodies, posterior arches, and disc spaces.  

In January 1995, the RO issued a rating decision denying 
entitlement to service connection for skin cancer, colonic 
cancer, as well as an increased evaluation for the veteran's 
low back injury, evaluated as 20 percent disabling.

In March 1997, the veteran was diagnosed with erectile 
dysfunction, more prevalent since his transurethral resection 
of the prostate incidental to his adenocarcinoma.  He 
underwent penile prosthesis implantation without 
complication.

In July 1997, in connection with his pending nicotine 
dependence and emphysema claims, the RO provided the veteran 
with a tobacco product use history questionnaire.  

In a rating decision dated in October 1997, the RO denied 
entitlement to service connection for nicotine dependence and 
emphysema.  The RO noted in its decision that the 
questionnaire sent to the veteran pertaining to his tobacco 
use was never completed and returned to the RO.  

In January 1998, the veteran experienced a transient ischemic 
attack (TIA), resulting in complaints of left leg weakness.  
He was admitted for observation, but discharged the following 
day in stable condition.  

VA examination of the spine in May 1998 noted a diagnosis of 
chronic lumbar strain syndrome with probable mild right 
sciatica.  Straight leg raising was to 45 degrees, Patrick's 
test was positive for back pain, and X-rays showed spine 
demineralization.

In a rating decision dated in October 1998, the RO increased 
the evaluation of the veteran's low back injury from 20 
percent to 40 percent. 

A certified copy of the veteran's death certificate shows 
that he died on October [redacted], 1999.  Abdominal sepsis was 
listed as the immediate cause of death.  Septic shock of one 
day duration, chronic obstructive pulmonary disease (COPD) of 
five years duration, and colon cancer of two years duration 
were listed as the underlying causes of death.   

During the veteran's lifetime, his low back injury was his 
only service-connected disability.

In November 1999, the RO issued a rating decision denying 
entitlement to service connection for the cause of the 
veteran's death, and eligibility to DEA benefits.  Also in 
November 1999, the RO issued another rating decision denying 
claims for accrued benefits based on entitlement to service 
connection for a right leg and hip condition, and nicotine 
dependence.   

In a November 1999 letter, the veteran's adult children 
opined that his service-connected low back disability 
prevented an active lifestyle, which would have, in turn, 
provided additional strength and resilience during his bout 
with cancer and other illnesses.  

At the request of the appellant (in her notice of 
disagreement), the RO obtained 1998 to 1999 VA outpatient 
clinic records from Fort Worth Texas.  These records reflect 
complaints of abdominal pain with inability to eat solid 
foods, assessed and treated as gastric distress.  In June 
1999, four months prior to his death, the veteran complained 
of dizziness and was diagnosed with postural hypotension, 
COPD, tobacco use (2 packs per day), and hypertension.  He 
did not present with gastric dysfunction at that time, and 
none was diagnosed. 


Cause of Death Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§  1110, 1131, 1310; 38 
C.F.R. § 3.312.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Notwithstanding the foregoing, service connection may 
be granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   

The appellant has been provided with notice of what is 
required to substantiate her claims.  By virtue of the 
November 1999 rating decision and April 2000 statement of the 
case, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

In connection with several previous claims, VA has requested 
and received the veteran's complete service medical records.  
As for private medical evidence, the appellant has not 
indicated the existence of any other relevant evidence that 
has not already been requested and/or obtained by the RO.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

As for requesting a file opinion review of the etiology of 
the veteran's death, the Board finds that it is unnecessary 
because the record fails to establish any in-service 
incurrence or aggravation (or presumptive service connection) 
of an event, disease, or injury that may be associated with 
the cause of the veteran's death.  

In this regard, the Board has considered the appellant's own 
contentions in favor of her claim.  These statements linking 
the cause of death to service are not competent evidence in 
this case, and there is no other information, medical and/or 
lay evidence on file that supports her contentions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, there 
is no reasonable possibility that a file opinion review would 
assist in substantiating the claim.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to her under this new legislation.  Moreover, she 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and she and 
her representatives have done so.  

A misfiled document was discovered during a review of the 
claims file.  The document, however, could not have 
materially affected the RO's determination of the nicotine 
issue that it addressed because the nicotine dependence issue 
was denied as a matter of law.  Similarly, the misfiled 
document has no bearing on any issue currently on appeal.  

Although nicotine dependence may have arguably produced a 
principal or contributory cause of death, the appellant filed 
her cause of death claims after a change in law, which now 
prevents establishing entitlement to service connection for 
any condition resulting from the use of tobacco products.  
38 U.S.C.A. § 1103 (West Supp. 2000) (effective June 9, 
1998).  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new would only 
serve to further delay resolution of such claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

II. Service Connection for Cause of Death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.   Lathan v. Brown, 7 
Vet App. 359 (1995); 38 C.F.R. § 20.1106 (2000).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

The current disability requirement has been met because the 
veteran died of abdominal sepsis, septic shock, COPD, and 
colon cancer.  Carbino, supra.     

The competent and probative evidence, however, establishes 
that the disabilities that caused the veteran's death, as 
listed on his death certificate, were neither incurred in nor 
aggravated by military service.  Service medical records for 
both periods of active service show no complaints pertaining 
to any wound or illness and virtually no abnormal findings on 
examination, including evaluations from his entrances and 
separations from service.  On numerous occasions, he 
specifically denied chest, lung, respiratory, and abdominal 
pains or problems.  

The service medical records also fail to document any in-
service event or injury that can be related to a subsequently 
diagnosed back injury.  Despite this deficiency, a 1952 
determination of entitlement to service connection for a 
compensable low back injury continued until the veteran's 
death. 

Aside from the veteran's service-connected orthopedic low 
back injury, there is no competent evidence that the veteran 
has ever suffered from any disease or injury incurred in or 
aggravated by active service.  In addition to the negative 
findings throughout the service medical records, the post 
service medical records show treatment for a variety of 
complaints commencing no earlier than 1993, approximately 40 
years after separation from active service.  Prior to the 
1993 records, the claims file contains medical evidence 
pertaining only to his back disability, as they relate to 
rating decisions dated in 1977 and 1989.         

As for the veteran's service-connected back disability, the 
probative evidence also establishes that this disorder was 
not a principal or contributory cause of death.  The 
veteran's low back disability was orthopedic in nature and 
thus not directly related to his affected gastrointestinal 
and respiratory systems.  Including the death certificate, 
there is no evidence the veteran died from his back 
disability, and there are no physician opinions on record 
that link the veteran's back disability to any of the listed 
causes of death.  

The November 1999 statement from the children of the 
appellant and veteran, wherein they provide conjecture that 
his back disorder prevented a full recovery from his 
debilitating illnesses is considered a medical opinion.  Such 
a medical conclusion, however, cannot constitute competent 
medical evidence since lay witnesses cannot diagnose or 
render medical opinions on causation or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a disease 
or injury incurred, or aggravated by, service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board reiterates 
that the appellant's own statements linking the cause of 
death to service are not competent evidence in this case.  
Espiritu, supra.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death because the competent and probative  evidence shows 
that the principal and contributory causes of death were 
neither incurred in nor aggravated by military service.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the appellant timely filed a 
notice of disagreement with the RO's April 2000 denial of 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  


When there has been an initial adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case addressing the denial of 
entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.  
The RO should advise the appellant of the 
need to timely file a substantive appeal 
if she wishes appellate review of her 
claim.

Thereafter, the case should be returned to the Board if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

